Citation Nr: 0632189	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  98-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back strain, prior to April 14, 2006.

2.  Entitlement to a rating in excess of 20 percent for low 
back strain, from April 14, 2006.

3.  Entitlement to a compensable evaluation for urticaria.

4.  Entitlement to a compensable evaluation for residuals of 
an autogenous bone harvest from the right anterior iliac 
crest.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981 and from June 1986 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the Columbia, 
South Carolina Regional Office (RO).  In that determination, 
the RO increased the evaluation assigned for the veteran's 
service connected low back disability from noncompensable to 
10 percent, and denied compensable evaluations for urticaria 
and residuals of anautogenous bone harvest from the right 
iliac crest.  This case has been before the Board in August 
2000, July 2003, and again in April 2005, and was remanded to 
ensure due process or for additional development of the 
record.  By rating action dated in May 2006, the RO assigned 
a 20 percent evaluation for low back strain, effective April 
14, 2006.

The Board notes that the veteran's claims folder was 
transferred to the Cleveland, Ohio, RO.  

In addition, the Board points out that a number of additional 
issues were adjudicated by the Board in its April 2005 
decision and, accordingly, this determination is limited to 
the issues set forth above.


FINDINGS OF FACT

1.  Prior to February 3, 2003, the veteran's low back 
disability was manifested by essentially full range of 
motion, with pain.

2.  The VA examination conducted on February 3, 2003 revealed 
slight limitation of motion of the lumbar spine and pain.

3.  There is no current clinical evidence that forward 
flexion of the lumbar spine is 30 degrees or less, or that 
there is ankylosis.

4.  The veteran's urticaria is well controlled and, if 
present, is not more than slight and involves a small area.  

5.  The skin condition is not tender or painful, and is not 
unstable.  There was no clinical evidence of urticaria on the 
most recent VA examination.

5.  The residuals of the bone harvest from the right anterior 
iliac crest are asymptomatic.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for low back strain, 
prior to February 3, 2003, is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003).

2.  The criteria for a 20 percent rating for low back strain 
have been met, effective February 3, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003).

3.  A rating in excess of 20 percent for low back strain, 
from February 3, 2003, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003); Diagnostic Code 5237 
(effective September 26, 2003).

4.  The criteria for a compensable evaluation for urticaria 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805, 7806, 7819 (as in 
effect prior to, and after, August 30, 2002).

5.  The criteria for a compensable evaluation for residuals 
of an autogenous bone harvest from the right anterior crest 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (as in effect 
prior to, and after, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.   Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

VA has satisfied its duty to notify by means of an August 
2003 letter from the agency of original jurisdiction (AOJ) to 
the appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to send evidence in his possession pertinent to 
the appeal to VA.

The appellant was provided notice by the RO that an effective 
date would be assigned in the event of an award of any 
benefit sought in a letter dated in June 2006.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication of the claims for an increased rating, the 
issues were readjudicated thereafter, and the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of the claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal. 

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's VA medical records and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record.  The Board finds nothing to suggest 
that there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claims.  Essentially, 
all available evidence that could substantiate each claim has 
been obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The relevant evidence will be summarized 
where appropriate, and the Board's analysis will focus on 
what the evidence shows, or does not show, in support of the 
claim.



Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

	I.  Low back 

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent evaluation is 
assignable with characteristic pain on motion.  Diagnostic 
Code 5295 (as in effect prior to September 26, 2003).

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  A 10 percent evaluation is 
assignable for slight limitation of motion of the lumbar 
spine.  Diagnostic Code 5292 (as in effect prior to September 
26, 2003).

The rating schedule was amended, effective September 26, 
2003, to institute a general rating formula for evaluating 
diseases and injuries of the spine, including lumbosacral 
strain under Diagnostic Code 5237.

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following:

Unfavorable ankylosis of the entire spine............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.........................					40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine...............		
			30 percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....	
		20 percent 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of height of 
50 percent or more of the height......				10 percent 

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The initial question is whether a rating in excess of 10 
percent is warranted prior to April 14, 2006.  The evidence 
supporting the veteran's claim includes some findings on the 
VA examinations conducted in March 1998 and February 2003.  
The Board observes that the March 1998 examination 
demonstrated that range of motion was from 80 to 90 degrees, 
with some pain on motion.  It is significant to point out 
that forward flexion of the lumbar spine was limited to 50 to 
60 degrees on the February 2003 VA examination.  Although the 
range of motion of the lumbar spine has varied, the fact 
remains that several examinations have confirmed the presence 
of no more than slight limitation of motion.  The Board 
further notes that the VA examinations do not show any muscle 
spasm.  Thus, a higher rating is not warranted under the 
provisions of Diagnostic Code 5295.  

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1995) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As noted 
above, the 10 percent rating under Diagnostic Code 5295 
contemplated pain on motion.  Since the March 1998 VA 
examination demonstrated that the veteran had essentially 
full range of motion of the low back, a higher rating based 
on pain is not warranted.  It must be noted that the 
examination conducted on February 3, 2003, revealed slight 
limitation of motion.  Accordingly, with consideration of 
additional functional impairment due to pain, the Board finds 
that the evidence more clearly approximates criteria for a 20 
percent evaluation, effective February 3, 2003.  

The issue remains as to whether a rating in excess of 20 
percent is warranted from February 3, 2003.  As set forth 
above, the February 2003 VA examination showed slight 
limitation of motion, and there was no evidence of muscle 
spasm.  Thus, a higher rating under the criteria effective 
prior to September 26, 2003 is not warranted.  The VA 
examination conducted on April 14, 2006 establishes that the 
veteran had pain free range of motion of the lumbar spine 
from 0-40 degrees, with pain at 40-50 degrees.  This 
corresponds to a 20 percent evaluation under Diagnostic Code 
5237.  Since there is no evidence of ankylosis or that 
forward flexion of the lumbar spine is limited to 30 degrees, 
a higher rating is not warranted under these provisions.  The 
Board notes that the examiner specifically indicated that the 
veteran's range of motion was not additionally limited by 
pain, fatigue, weakness or lack of endurance.  Accordingly, a 
higher rating pursuant to Deluca is not warranted.  

The Board points out that the RO, in the May 2006 rating 
action, evaluated the veteran's low back disability for 
intervertebral disc syndrome under Diagnostic Code 5243.  In 
this regard, the Board observes that the April 2006 VA 
examination revealed no neurological abnormalities.  

	II. Urticaria and residuals of a bone harvest

Benign new growths of the skin will be rated as scars, 
disfigurement, etc.  Diagnostic Code 7819 (as in effect prior 
to August 30, 2002).  Unless otherwise provided, rate codes 
7807 through 7819 as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character and 
manifestations.  

A 10 percent evaluation may be assigned for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable rating will be assigned.  Diagnostic 
Code 7806 (as in effect prior to August 30, 2002).

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7803 (as in effect prior to August 30, 2002).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (as in effect prior to August 30, 2002).

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805 (as in effect prior to August 
30, 2002).

Benign skin neoplasms will be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805), or impairment of 
function.  Diagnostic Code 7819 (effective August 30, 2002).

A 10 percent evaluation may be assigned for superficial, 
unstable scars.  Note 1:  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Note 2:  A superficial scar is one not associated 
with underlying soft tissue damage.  Diagnostic Code 7803 
(effective August 30, 2002).

A 10 percent evaluation may be assigned for superficial scars 
that are painful on examination.  Note 1:  A superficial scar 
is one not associated with underlying soft tissue damage.  
Note 2:  In this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of this part would not warrant a compensable 
evaluation.  Diagnostic Code 7804 (effective August 30, 
2002).  

Other scars will be rated on limitation of function of 
affected part.  Diagnostic Code 7805 (effective August 30, 
2002). 

The evidence supporting the veteran's claim for a compensable 
evaluation for urticaria consists of his statements.  During 
a VA examination of the skin in April 2003, it was reported 
that the veteran had a history of recurrent urticaria 
involving the ears, mouth and skin. An examination revealed 
an urticarial rash at the anterior chest wall and the upper 
extremities.  

The evidence against the veteran's claim includes the medical 
reports of record.  In this regard, the Board points out that 
the VA outpatient treatment records show no complaints or 
findings pertaining to urticaria.  It is significant to 
observe that on the VA examination of the skin in April 2003, 
it was reported that the veteran's urticaria was controlled 
on medication.  Similarly, following the most recent VA 
examination, conducted in April 2006, the examiner noted that 
there was no exfoliation, exudation, itching, crusting or 
systemic or nervous manifestation of the veteran's urticaria.  
In addition, it is noted that the veteran related that he had 
not had problems with urticaria while on medication.  The 
examiner specifically stated that the urticaria was well 
controlled.  Thus, at no time can it be stated that the 
veteran's urticaria was poorly nourished, superficial, 
painful, tender or unstable.  The Board finds, accordingly, 
that the medical findings on examination are of greater 
probative value than the veteran's statements regarding the 
severity of his urticaria.  A higher rating is not warranted 
under the provisions for rating the disability that were in 
effect prior to, or after, August 30, 2002.  The Board 
concludes that the preponderance of the evidence is against 
the claim for a compensable evaluation for urticaria.  

With respect to the claim for a compensable rating for 
residuals of anautogenous bone harvest, the evidence 
supporting the veteran's claim includes his statements and 
the presence of a scar on the right iliac crest.  

The evidence against the veteran's claim consists of the 
medical findings on examinations.  Initially, the Board notes 
that on the February 2003 VA examination, the veteran had no 
complaints concerning the residuals of the bone harvest.  
Following the examination, the examiner stated that the bone 
harvest was asymptomatic and without clinical consequence.  
The April 2003 VA examination of the skin revealed that the 
scar on the right iliac crest was well healed, non-deforming 
and non-tender.  It was again concluded that the scar was 
asymptomatic. At the time of the April 2006 VA examination, 
it was stated that the veteran had no problems with the donor 
site.  The examiner indicated that the scar was barely 
visible, and was non-tender, non-adherent, smooth and not 
unstable.  It was neither elevated nor depressed.  The scar 
was superficial and not deep, and there was no inflammation, 
edema or keloid formation.  It was not indurated or 
inflexible and caused no limitation of motion or other 
limitation of function.  The veteran's allegations regarding 
the severity of the bone harvest residuals are of less 
probative value than the medical findings on examination.  
The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for a compensable 
evaluation for residuals of a bone harvest from the right 
iliac crest.  


ORDER

A rating in excess of 10 percent for low back strain, prior 
to February 3, 2003, is denied.

A rating of 20 percent for low back strain, effective 
February 3, 2003, is granted, subject to the governing law 
and regulations pertaining to the payment of monetary 
benefits.

A rating in excess of 20 percent for low back strain, from 
February 3, 2003, is denied.

A compensable evaluation for urticaria is denied.

A compensable evaluation for residuals of a bone harvest from 
the right anterior iliac crest is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


